[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
ex rel. Huth v. Animal Welfare League of Trumbull Cty., Inc., Slip Opinion No. 2022-Ohio-
3583.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-3583
    THE STATE EX REL. HUTH v. ANIMAL WELFARE LEAGUE OF TRUMBULL
                                       COUNTY, INC.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as State ex rel. Huth v. Animal Welfare League of Trumbull Cty.,
                       Inc., Slip Opinion No. 2022-Ohio-3583.]
Mandamus—Public Records Act—Public office’s response suggesting that
        requester specify individual persons, addresses, or dates gave her sufficient
        information to formulate a proper request and therefore satisfied office’s
        obligations under R.C. 149.43(B)(2)—R.C. 149.43(B)(2) does not require
        public offices to offer tutorials on how their software systems work—Writ
        denied.
    (No. 2021-1187—Submitted August 2, 2022—Decided October 11, 2022.)
                                       IN MANDAMUS.
                                    ________________
                             SUPREME COURT OF OHIO




       Per Curiam.
       {¶ 1} Relator, Michela Huth, seeks a writ of mandamus compelling
respondent, the Animal Welfare League of Trumbull County, Inc. (“AWL”), to
inform her how AWL maintains and accesses its records in the ordinary course of
business. Huth also seeks awards of attorney fees, statutory damages, and court
costs pursuant to Ohio’s Public Records Act, R.C. 149.43. For the reasons set forth
below, we deny the writ of mandamus and decline to award attorney fees, statutory
damages, or court costs.
                                  I. Background
       {¶ 2} AWL is a county humane society organized and operating under R.C.
1717.05 et seq. On July 28, 2021, Huth sent the following public-records request
to AWL by email:


               Please email me a copy of all criminal complaints filed in
       any court by humane agents/officers employed by AWL. This
       includes both current humane agents and those who are no longer
       employed by AWL.
               The time frame for this public records request is from 2015
       to the date of production of the records.


AWL’s records are not sorted according to whether or not an officer filed a criminal
complaint. The only way AWL could have complied with the request would have
been to search every investigatory file and determine whether each one contained
a criminal complaint.
       {¶ 3} On August 3, AWL’s counsel replied to Huth, asserting that her
request was “overly broad as written” and ambiguous. The message concluded by
stating, “Please feel free to contact this office if you wish to revise or narrow your
request, or if we can otherwise be of assistance.”




                                          2
                                January Term, 2022




       {¶ 4} On August 4, Huth sent a second email, writing, “If you provide a
document which lists case names and case numbers, I will limit our request to that.”
AWL’s counsel responded on August 9, stating, “[AWL] does not create or possess
a document listing the case names and case numbers for all cases for the time frame
specified in your request.” The message ended, “Please narrow your request to
records which would be created and kept during the ordinary course of business.”
       {¶ 5} Huth responded the same day, writing, “I disagree with your
objections to producing the records I requested.” Later that day, AWL’s counsel
replied:


               I would be happy to review any argument or authority which
       is contrary to my message below. Again, you may wish to make
       your request more specific so we can provide you with what you
       require. Possible suggestions are to specify individual persons,
       addresses or dates.


(Emphasis added.)     In her final message, Huth wrote, “I don’t possess the
knowledge of persons, dates, etc.”
       {¶ 6} On September 21, 2021, Huth filed a complaint for a writ of
mandamus in this court. She alleged that she is “entitled to a writ of mandamus
* * * to require [AWL] to inform [her] how it maintains its records, and how these
records are accessed in the ordinary course of AWL’s operations.” Huth also
requested awards of attorney fees, statutory damages, and court costs.
       {¶ 7} We ordered the case to mediation, 164 Ohio St.3d 1456, 2021-Ohio-
3598, 174 N.E.3d 804, which was unsuccessful, see 165 Ohio St.3d 1501, 2022-
Ohio-55, 179 N.E.3d 115 (returning case to regular docket). On March 23, 2022,
we granted an alternative writ, ordering the parties to file evidence and briefs. 166
Ohio St.3d 1434, 2022-Ohio-798, 184 N.E.3d 117.




                                         3
                             SUPREME COURT OF OHIO




                                    II. Analysis
                               A. Writ of mandamus
       {¶ 8} Mandamus is an appropriate remedy by which to compel compliance
with the Public Records Act. State ex rel. Physicians Commt. for Responsible
Medicine v. Ohio State Univ. Bd. of Trustees, 108 Ohio St.3d 288, 2006-Ohio-903,
843 N.E.2d 174, ¶ 6. To be entitled to a writ of mandamus in a public-records
action, a relator must demonstrate, by clear and convincing evidence, a clear legal
right to the requested relief and a clear legal duty on the part of the respondent to
provide that relief. State ex rel. Cincinnati Enquirer v. Sage, 142 Ohio St.3d 392,
2015-Ohio-974, 31 N.E.3d 616, ¶ 10. In a public-records mandamus case, unlike
other mandamus actions, the relator is not required to demonstrate the absence of
an adequate remedy in the ordinary course of the law. State ex rel. Frank v. Ohio
State Univ., 161 Ohio St.3d 112, 2020-Ohio-3422, 161 N.E.3d 559, ¶ 7.
       {¶ 9} R.C. 149.43(B)(2) provides that


       [i]f a requester makes an ambiguous or overly broad request or has
       difficulty in making a request for copies or inspection of public
       records under this section such that the public office or the person
       responsible for the requested public record cannot reasonably
       identify what public records are being requested, the public office
       or the person responsible for the requested public record may deny
       the request but shall provide the requester with an opportunity to
       revise the request by informing the requester of the manner in which
       records are maintained by the public office and accessed in the
       ordinary course of the public office’s or person’s duties.




                                         4
                               January Term, 2022




Huth asserts that AWL failed to comply with its obligation to inform her of the
“manner in which records are maintained * * * and accessed.” She seeks a writ of
mandamus compelling AWL to provide this information.
       {¶ 10} In the second message AWL’s counsel sent on August 9, he
suggested that Huth submit a request specifying “individual persons, addresses or
dates.” This response gave Huth sufficient information to formulate a proper
request and therefore satisfied AWL’s statutory obligations. See State ex rel.
Zidonis v. Columbus State Community College, 133 Ohio St.3d 122, 2012-Ohio-
4228, 976 N.E.2d 861, ¶ 34-35 (holding that a requester was not entitled to
mandamus relief, because the public office had explained, before suit was filed,
that it retains, organizes, and accesses its records based on content). Huth’s
complaint is therefore moot, and mandamus will not lie. See State ex rel. Davidson
v. Beathard, 165 Ohio St.3d 558, 2021-Ohio-3125, 180 N.E.3d 1105, ¶ 13 (“A writ
of mandamus will not issue to compel an act that has already been performed”).
       {¶ 11} In her briefs, Huth does not directly discuss the sufficiency of
AWL’s response advising her to provide names, addresses, or dates. Instead, she
contends in her reply brief that AWL failed to meet its obligation under R.C.
149.43(B)(2) because it did not inform her that it uses PetPoint shelter-management
software. Huth suggests that if AWL had informed her “as to exactly how to search
PetPoint,” then she could have searched the database for “names, dates, and
addresses and other information * * * and could have provided [AWL] the
information they sought in order for [her] to receive the criminal complaints she
requested.”
       {¶ 12} This argument is not persuasive. R.C. 149.43(B)(2) requires a public
office to explain how its records are organized, so as to help requesters formulate
reasonable public-records requests. The statute does not require public offices to
offer tutorials on how their software systems work. Moreover, unless Huth herself
has PetPoint software and access to AWL’s electronic files, it is unclear how




                                        5
                            SUPREME COURT OF OHIO




receiving information about PetPoint’s databases would have assisted her in
making her request. In her reply brief, Huth suggests that if AWL had informed
her of how to search PetPoint, she would have had an opportunity “to receive the
information she sought through the search criteria and reports that could have been
generated” and to use those reports to narrow her search. But at that point, Huth
either would be asking AWL to generate reports for her, which it is not required to
do, see State ex rel. McDougald v. Greene, 163 Ohio St.3d 471, 2020-Ohio-5100,
171 N.E.3d 257, ¶ 10, or would still be making overly broad requests for all
documents that fell within a certain category. In other words, that information
would have taken her no closer to the records; she would still have had to begin
with limited search parameters, such as names, addresses, or dates, which is what
AWL asked her to submit.
       {¶ 13} Huth makes clear in her reply brief that she continues to seek copies
of every criminal complaint filed by an AWL officer and that she believes that
AWL should be compelled to provide a method of accessing this information. The
Public Records Act “does not contemplate that any individual has the right to a
complete duplication of voluminous files kept by government agencies.” State ex
rel. Warren Newspapers, Inc. v. Hutson, 70 Ohio St.3d 619, 624, 640 N.E.2d 174
(1994). Nor is a public office required “to create a new record by searching for
selected information.” State ex rel. Morgan v. New Lexington, 112 Ohio St.3d 33,
2006-Ohio-6365, 857 N.E.2d 1208, ¶ 30.
       {¶ 14} We deny the requested writ of mandamus.
                                  B. Court costs
       {¶ 15} Court costs are awarded in a public-records case in two
circumstances. First, court costs must be awarded when the court grants a writ of
mandamus compelling a public office to comply with its duties under the Public
Records Act. R.C. 149.43(C)(3)(a)(i). Second, court costs must be awarded when
the court determines that the public office “acted in bad faith when [it] * * * made




                                         6
                                     January Term, 2022




the public records available to the relator for the first time after the relator
commenced the mandamus action, but before the court issued any order concluding
whether or not” to grant a writ of mandamus. R.C. 149.43(C)(3)(a)(ii) and (b)(iii).
Neither scenario applies to the facts of this case, so Huth is not entitled to an award
of court costs.
                                    C. Statutory damages
         {¶ 16} A requester is entitled to statutory damages under the Public Records
Act if a court determines that the person responsible for the public records “failed
to comply with an obligation” under R.C. 149.43(B). R.C. 149.43(C)(2).1 As
discussed above, within two weeks of receiving Huth’s request, AWL responded,
informing her how to narrow her request. We hold that AWL did not breach its
duties under the statute in any fashion that would justify an award of statutory
damages.
                                        D. Attorney fees
         {¶ 17} The Public Records Act authorizes attorney-fee awards in four
circumstances: (1) when a court renders a judgment ordering a public office to
comply with division (B) of the statute, R.C. 149.43(C)(3)(b); (2) when the public
office has failed to respond in any fashion to a public-records request, R.C.
149.43(C)(3)(b)(i); (3) when the public office has promised to provide records
within a specified period of time but has failed to fulfill the promise, R.C.
149.43(C)(3)(b)(ii); or (4) when the public office has acted in bad faith by making
the records available for the first time after the relator commenced a mandamus
action but before being ordered to do so, R.C. 149.43(C)(3)(b)(iii). Huth has not
shown that any of these conditions for an award of attorney fees exists in this case.



1. To be eligible for statutory damages, a requester must send the request by a qualifying method of
delivery. State ex rel. McDougald v. Greene, 161 Ohio St.3d 130, 2020-Ohio-3686, 161 N.E.3d
575, ¶ 14, citing R.C. 149.43(C)(2). “[E]lectronic submission” is a qualifying delivery method.
R.C. 149.43(C)(2).




                                                 7
                             SUPREME COURT OF OHIO




       {¶ 18} Moreover, even if Huth were otherwise entitled to an award of
attorney fees, she would be ineligible here because she is representing herself and
did not incur any attorney fees. See State ex rel. Armatas v. Plain Twp. Bd. of
Trustees, 163 Ohio St.3d 304, 2021-Ohio-1176, 170 N.E.3d 19, ¶ 33. Huth
suggests that she should be entitled to recover attorney fees because she is a
licensed attorney. However, she cites no authority in support of her claim that a
different rule applies to self-representing licensed attorneys.
       {¶ 19} For these reasons, we deny the request for attorney fees.
                                  III. Conclusion
       {¶ 20} For the reasons stated above, we deny the requests for a writ of
mandamus, court costs, statutory damages, and attorney fees.
                                                                      Writ denied.
       O’CONNOR, C.J., and KENNEDY, FISCHER, DEWINE, DONNELLY, STEWART,
and BRUNNER, JJ., concur.
                                _________________
       Michela Huth, pro se.
       Holland & Muirden and J. Jeffrey Holland, for respondent.
                                _________________




                                          8